Citation Nr: 1043484	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for a bilateral foot disorder, claimed as having resulted 
from hospitalization and medical treatment received at a VA 
Medical Center in 1976.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran performed initial active duty for training in the 
U.S. Marine Corps Reserve from August 1972 to February 1973, and 
then served on active duty in the Marine Corps from September 
1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the Veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a bilateral foot disorder.

In a September 2000 decision, the Board denied the Veteran's 
claim, and he subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA General Counsel filed an unopposed 
motion to vacate the Board's September 2000 decision, based upon 
changes in law, and to remand the matter for readjudication.  In 
a February 2001 Order, the Court granted the motion, vacated the 
Board's September 2000 decision, and remanded the matter to the 
Board for compliance with directives that were specified in the 
motion.

In a February 2002 decision, the Board once again denied the 
Veteran's claim, and he again appealed to the Court.  Thereafter, 
the Veteran's attorney and the VA General Counsel filed a joint 
motion to vacate the Board's February 2002 decision, and to 
remand the appeal for readjudication.  In a January 2003 Order, 
the Court granted that motion, vacated the Board's February 2002 
decision, and remanded the matter to the Board for compliance 
with directives that were specified in the joint motion.

In October 2003, the Board remanded for additional evidentiary 
development. Following that development, the case was returned to 
the Board, and the Board issued a decision in August 2005 denying 
the claim.  The Veteran once again appealed the decision to the 
Court, and once again, the Veteran's attorney and the VA Office 
of the General Counsel filed a joint motion for remand. In a 
December 2006 Order, the Court granted that motion, vacated the 
Board's August 2005 decision, and remanded the Veteran's claim to 
the Board for compliance with directives that were specified in 
the joint motion.  The Board in November 2007 remanded the case 
for additional development.

Following that development, the Board issued a new decision in 
August 2008.  However, the Veteran once again appealed the 
decision to the Court, and once again, the Veteran's attorney and 
the VA Office of the General Counsel filed a February 2009 joint 
motion for remand.  In a March 2009 Order, the Court granted the 
motion, vacated the Board's August 2008 decision, and remanded 
the matter to the Board for compliance with the directives that 
were specified in the joint motion.  In compliance with that 
Joint Motion, the Board again remanded the claim in November 
2009.  The case now returns to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has reviewed arguments put forth by the Veteran's 
attorney in a May 2010 Informal Hearing Presentation  Among 
these, the representative noted that the Board has an obligation 
to assure substantial compliance with the directives of its past 
remand, and that the Board's November 2007 remand required two VA 
examinations for compensation purposes, one by a specialist in 
podiatry and one by a specialist in neurology.  Only substantial, 
and not strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the attorney 
accurately noted that, although a VA examination was conducted by 
a podiatrist in April 2008, and although neurological findings 
were obtained via tests or scans administered by a neurological 
technician, a separate neurological examination was not conducted 
by a specialist in neurology, and no examination report was 
provided by a specialist in neurology.  It may reasonably be 
argued that substantial compliance with the November 2007 remand 
directives was thereby not achieved, and past experience 
indicates to the Board that proceeding to a decision on the 
merits would likely not be useful.  For this compliance, the 
instant remand is necessary for an additional VA examination, 
this time by a specialist in neurology. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his attoeney 
representative should be appropriately 
contacted and afforded appropriate notice and 
opportunity to submit additional evidence or 
argument in furtherance of the appealed 
claim.  

2.  Thereafter, the Veteran should be 
afforded a VA examination by a specialist in 
neurology.  The claims folders must be made 
available to the examiners for review before 
the examination.  Any necessary and non-
invasive tests should be conducted.  In 
addressing the questions below, the 
examiner's opinions must be informed by a 
review of the Veteran's claims folders.  The 
examiner should do the following:
 
a.  The examiner should review the 
evidence, to include the opinions 
provided by the Veteran's private 
podiatric surgeon, Dr. A (the general 
nature of the opinions, and not the 
specifics of every single letter, 
should suffice), the absence of 
medical records of foot care between 
1977 and 1993, the three surgeries 
performed by Dr. A in 1993 and 1994, 
findings upon VA podiatry examination 
for compensation purposes in April 
2008, and results of recent 
neurological tests.

b.  The examiner should address 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the Veteran has 
additional foot disability due to the 
surgery and treatment afforded him by 
VA in 1976.  In so doing, the examiner 
should consider the Veteran's physical 
condition before and after that 
surgery and treatment.  The examiner 
cannot consider as being due to that 
surgery or treatment any natural 
progress of disease or injury, or any 
changes that were merely coincidental 
with that surgery or treatment.  
Rather, a causal connection is 
required.  To be causally linked to 
the 1976 surgery or treatment, any 
additional disability or increase in 
severity due to the VA surgery and 
treatment in 1976 must have been the 
result of hospitalization, medical or 
surgical treatment, or examination, 
including appropriateness of treatment 
decisions and consequences of those 
decisions.

c.  Also, the examiner should specify 
whether any additional disability or 
increase in severity of disability was 
the necessary consequence of medical 
or surgical treatment or examination 
properly administered.  "Necessary 
consequences" are those which are 
certain to result from, or were 
intended to result from, the 
examination or medical or surgical 
treatment administered.  (For example, 
if surgery were undertaken for an 
untractable foot disability, the fact 
that the result was the absence of a 
foot would be a "necessary 
consequence" of the treatment 
administered.)  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because 
it had not been determined, at the 
time of consent for the examination or 
medical or surgical treatment, whether 
the treatment would in fact be 
administered.

d.  The examiner should also specify 
whether any additional disability or 
increase in severity of disability, if 
present, was the result of the 
Veteran's failure to follow 
instructions.

e.  Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

f.  The examiner should provide 
complete explanations for his/her 
opinions.  If the examiner cannot 
answer any of these questions without 
resorting to medically unsupported 
speculation, the examiners must 
provide a complete explanation as to 
why this is so.

3. Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

